There was competent substantial evidence that the fire originated in the “sleeping area”, this from the testimony and report of a fire department battalion chief; and that claimant went to sleep while lying on his bed and smoking a cigarette, this from admissions which the board was entitled to credit. Thereupon it was properly found, in essence, that the fire and claimant’s resultant injuries, were caused solely by a personal act, unrelated to the employment. Decision affirmed, without costs. Gibson, P. J., Reynolds, Taylor, Aulisi and Hamm, JJ., concur.